UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2012 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number333-151200 FLURIDA GROUP, INC. ((Exact name of registrant as specified in its charter) Nevada 26-0688130 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandardIndustrial ClassificationCodeNumber) IRSI.D. 22 West Washington St, Suit 1500 Chicago, IL (Address of principal executive offices) (Zip Code) Issuer’s telephone number:630-778-6991 N/A (Former name, former address and former three months, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox As of November 1, 2012 there were 38,990,827 shares issued and outstanding of the registrant’s common stock. TABLE OF CONTENTS PART I — FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation. 4 Item 3. Quantitative and Qualitative Disclosure about Market Risk 15 Item 4. Controls and Procedures. 15 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities 16 Item 4. (Removed and Reserved). 16 Item 5. Other Information. 16 Item 6. Exhibits. 17 2 PART I — FINANCIAL INFORMATION Item 1. Financial Statements FLURIDA GROUP, INC. Financial Statements (Unaudited) As of September 30, 2012 and 2011 3 Table of Contents Consolidated Balance Sheets F-2 Consolidated Statement of Operation F-3 Consolidated Shareholders Equity F-4 Consolidated Statement of Cash Flows F-5 Notes to Unaudited Consolidated Financial Statements F-6 to F-22 F-1 FLURIDA GROUP, INC. CONSOLIDATED BALANCE SHEETS September 30 December 31 ASSETS ( Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventory Total Current Assets $ $ Property, plant and equipment, net $ $ Other assets: Loan to supplier $ $ Accrued interest receivable Security deposit Total Other Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Account payable $ $ Income taxes payable - Unearned revenue Total current liabilities $ $ Stockholders' Equity: Common stock, $0.001 par value; 200,000,000 shares authorized; 38,990,827 shares issued and outstanding. $ $ Paid-in capital Retained earnings Accumulated other comprehensive Income ) Total stockholders' equity $ $ TOTAL LIABILITIES & EQUITY $ $ F-2 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF OPERATION Nine Months Ended Three Months Ended September 30 September 30 September 30 September 30 Unaudited Unaudited Unaudited Unaudited Revenues: $ Cost of Goods Sold $ Gross Profit $ Operating expenses: Research and development - - Selling, general and administrative expenses Depreciation and amortization expenses Total Operating Expenses $ Operating Income $ Investment income, net $ Interest expense, net - - - Income before taxes $ Income tax expense Net income $ Net Income per common share-Basics $ Net Income per common share-Diluted $ Other comprehensive Income(Loss), net of tax: Foreign currency translation adjustments ) ) ) Total other comprehensive Income(Loss) $ ) $ $ ) $ ) Comprehensive Income (Loss) $ F-3 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF STOCKHOLDERS EQUITY FOR THE PERIOD ENDED SEPTEMBER 30, 2012 (Unaudited) Additional Accumulated Other Total Common Stock Paid-in Retained Comprehensive Stockholders' Shares Amount Capital Earnings Income (Loss) Equity Balance, December 31, 2009 $ $ $ ) $ $ Adjustment for Exchange rate changes $ ) $ ) Net Income for the year ended December 31, 2010 $ $ Balance, December 31, 2010 $ Adjustment for Exchange rate changes $ $ Net Income for the year ended December 31, 2011 $ 　 $ Balance, December 31, 2011 $ Adjustment for Exchange rate changes $ ) $ ) Net Income for the period ended September 30, 2012 $ 　 $ Balance, September 30, 2012 $ ) $ F-4 FLURIDA GROUP, INC. CONSOLIDATED STATEMENT OF CASH FLOWS Nine Months Ended Three Months Ended September 30 September 30 September 30 September 30 Operating Activities: Unaudited Unaudited Unaudited Unaudited Net Income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation expense Inventory ) ) ) Account receivable ) Accrued interest receivable ) Unearned revenue Increase in income tax payable - - Increase in account payable ) ) ) Net cash provided by operating activities $ $ ) $ ) $ Investing Activities: Purchase Property ) Net cash provided by investing activities $ ) $ ) $ ) $ ) Financing Activities: Proceeds from issuance of common stock - Proceeds from loan from shareholders - Net cash provided by financing activities $
